
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 8
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mrs. Emerson (for
			 herself and Mr. Bachus) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States authorizing the Congress and the States to prohibit the
		  act of desecration of the flag of the United States and to set criminal
		  penalties for that act.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States within seven years after
			 the date of its submission for ratification:
			
				 —
					The Congress and the States shall have power
				to prohibit the act of desecration of the flag of the United States and to set
				criminal penalties for that
				act.
					.
		
